Citation Nr: 1818950	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the reduction of the rating for coronary artery disease, status post stent placement, from 60 to 10 percent, effective April 1, 2013, was proper.  

2.  Entitlement to an increased rating for coronary artery disease, status post stent placement, currently rated 10 percent disabling from April 1, 2013, and 60 percent disabling prior to that date.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In April 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Nevertheless, the claims regarding an increased rating for heart disability and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists entirely of electronic claims files and has been reviewed.  VA added pertinent evidence to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2016.  The evidence has been reviewed pursuant to the Veteran's June 2017 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).


FINDINGS OF FACT

1.  In June 2011, the AOJ granted service connection for coronary artery disease and assigned a 60 percent disability rating effective April 10, 2009. 

2.  In February 2012, the Veteran filed an increased rating claim for service-connected heart disability.  

3.  In a September 2012 rating decision and notification letter, the AOJ notified the Veteran of a proposal to reduce the rating for service-connected heart disability from 60 to 10 percent.  

4.  In the January 2013 rating decision on appeal, the AOJ reduced to 10 percent the disability rating for heart disease, effective April 1, 2013.  

5.  The decision to reduce from 60 to 10 percent the disability rating for heart disease effective April 1, 2013 complied with relevant law and regulations. 


CONCLUSION OF LAW

Reduction of the rating for service-connected heart disease from 60 to 10 percent effective April 1, 2013 was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.343, 4.13, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the issue decided below.  

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 for the issue decided below.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue.

II.  Propriety of Reduction

Medical evidence indicates that the Veteran was diagnosed with coronary artery disease in October 2008.  In April 2011, he filed an original service connection claim for heart disease which the AOJ granted in June 2011.  The AOJ assigned a disability rating of 60 percent effective April 10, 2009.  The Veteran did not appeal the decision.  

In February 2012, the Veteran filed an increased rating claim for heart disability.  Following development related to the claim, the AOJ proposed reducing the assigned rating from 60 to 10 percent.  The AOJ provided notification of the proposal in a September 2012 rating decision and letter.  In January 2013, the AOJ effected the rating reduction as proposed, effective April 1, 2013.  The Veteran has appealed the reduction in rating to the Board.  

When reduction of a rating assigned to a service-connected disability is considered warranted, a rating proposing such reduction will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that the rating should be maintained.  38 C.F.R. § 3.105(e).

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421. 

In this matter, the Board finds that the AOJ properly executed the reduction in rating.  The Board also finds that the reduction was justified based on the evidence of record.     

	Notification 

In September 2012, the AOJ proposed reducing the assigned rating from 60 to 10 percent.  The AOJ provided notification of the proposal in a September 2012 rating decision and letter.  In the proposal, and in the January 2013 rating decision effecting the reduction, the AOJ noted the basis of its decision - findings noted in an April 2012 VA cardiology report, and noted in cardiology treatment records dated throughout 2012.  This evidence indicated that the Veteran's heart condition had improved.  Further, the AOJ executed the reduction in rating more than 60 days after the September 2012 notice of the proposed reduction.  As such, the RO followed requisite notification procedure in reducing the evaluation.  Indeed, the Veteran has not alleged otherwise.  38 C.F.R. § 3.105(e) and (i).

	Evidence 

To affirm the AOJ's rating reduction, it must be determined that an improvement in the Veteran's heart disability had occurred, which then improved his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Faust v. West, 13 Vet. App. 342 (2000).  The evidence of record dated prior to and following the effective date of the reduction in rating - April 1, 2013 - shows not only a sustained improvement of the heart condition, but also an improvement in the Veteran's functioning.  

The Veteran's heart disease has been rated under Diagnostic Code (DC) 7005 of 38 C.F.R. § 4.104.  Under this DC, a 10 percent rating is warranted when there is evidence of workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  A 100 percent rating is assigned where there is documented coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  

With respect to this aspect of the analysis, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

As the AOJ correctly noted in the September 2012 proposal and January 2013 rating reduction, the Veteran underwent cardiac procedures in 2012 at a U.S. Army hospital, and underwent VA examination in April 2012.  This medical evidence formed the basis of the rating reduction effective April 2013.  Records from the military hospital detail treatment the Veteran received throughout 2012.  The records note that the Veteran underwent cardiac stent placement in 2009 with good results.  In late 2011, however, the Veteran began experiencing adverse symptoms.  As such, he underwent cardiac catheterization and stent placement again in January 2012.  The evidence from the U.S. military hospital indicates "complete resolution of his chest pressure since cardiac procedure" in January 2012.  The April 2012 VA cardiology examination report indicated sustained improvement, noting a need for continuous medication to control symptoms, but also finding no evidence of cardiac hypertrophy or dilatation based on April 2012 VA x-ray, echocardiogram, and electrocardiogram.  The VA examiner also found a left ventricular ejection fraction of 70 percent, and found greater than 7-10 METs despite reports of angina with certain activity.  August 2012 VA treatment records indicate increasing symptoms, however.  Subsequently, the Veteran underwent another cardiac catheterization at the military hospital in October 2012.  The report of the procedure indicated that the additional catheterization was conducted to address the Veteran's continuing symptoms of fatigue, angina, lightheadedness, and shortness of breath.  

Medical evidence dated following the October 2012 cardiac catheterization repeatedly note the Veteran's complaints of chest pain, chest pressure, palpitations, fatigue, dizziness, and shortness of breath.  However, the medical evidence dated from October 2012 (i.e., prior to and following the April 1, 2013 rating reduction) consistently indicates an improvement in the Veteran's heart functioning, and an improvement in his ability to function in life and work.  

In the report of the October 2012 catheterization, a left ventricular ejection fraction of 50 to 60 percent is noted.  A November 2012 VA treatment record indicates improvement of symptoms following the October catheterization.  A March 2013 letter to the Veteran from his treating VA cardiologist characterized the results from the October 2012 catheterization as "quite encouraging."  The physician stated that, "[b]ased on the results of this most recent evaluation, we would not expect you to be significantly limited on a cardiac basis."  The physician later indicated that an April 2013 nuclear stress test had "good results" and that there were no "worrisome EKG changes."  He noted an ejection fraction of 67 percent.  An April 2013 radiology report noting a "NM Cardiac Perfusion. A. Exercise" procedure noted 11.7 METs and an ejection fraction of 67 percent, and found a normal study "showing no evidence for exercise induced cardiac perfusion defects.  There is normal left ventricular function."  In January 2014, the Veteran indicated that he began working in January 2013 at an auto supply company.  

The Veteran underwent another VA cardiology compensation examination in February 2014.  The examiner noted that the Veteran required continuous medication to control his symptoms.  But the examiner found no evidence of myocardial infarction, congestive heart failure, cardiac arrhythmia, cardiac hypertrophy, or cardiac dilation.  The examiner noted recent ejection fraction measurements of 67 and 70 percent.  Based on an exercise stress test in February 2014, the examiner found 11.7 METs.  The examiner further stated that heart disease was "very well controlled and does not cause any impairment or impact in the Veteran's ability to find, secure, or maintain" substantially gainful employment.  

A February 2014 follow up note from the treating VA cardiologist indicated a stable cardiovascular status without typical angina pain complaints.  A July 2014 VA echocardiogram noted normal results with an ejection fraction of 60-65 percent.  August 2014 private treatment records note normal results from August 2014 myocardial perfusion testing.  These records note the Veteran as "asymptomatic" with an ejection fraction of 67 percent.  The report notes maximum METs of 7.  A private March 2015 report notes another cardiac catheterization performed that month, which indicated an ejection fraction of 55 percent, "good LV function" and no "high-grade obstruction[.]"  The report stated that the Veteran's complaints of chest pain "are likely from a different etiology."  In March and April 2015 private records, a cardiologist describes the Veteran's heart disease as "non-obstructive" and recommended that he undergo "neck and GI work up for etiologies of chest pain."  A November 2015 VA cardiology record notes the Veteran's complaints of non-exertional chest pain and notes that he had recently begun treatment for COPD and pulmonary fibrosis.  March 2016 VA treatment records note the March 2015 private cardiac catheterization results indicating "non-obstructive plaque in all three vessels."  Lastly, a March 2017 VA treatment record notes February 2017 heart examination (echocardiogram and nuclear stress test) showing ejection fraction of 60-65 percent and 73 percent and no evidence of ischemia.  
 
In sum, the medical evidence dated after the October 2012 cardiac catheterization indicates mild symptomatology related to heart disease.  The evidence indicates that the Veteran's continuing complaints were due to a problem other than the service-connected heart disease.  This evidence supports the determination that the Veteran had experienced a material improvement that enabled him to function under the ordinary conditions of life and work.  In fact, the April 2012 and February 2014 VA examiners specifically found that the Veteran's disability should not affect his ability to work.  The evidence also indicates that the Veteran began working again in April 2013.  Indeed, the evidence dated around the time of the April 1, 2013 reduction does not indicate that the criteria for a 30 percent rating, the next rating in excess of 10 percent, had been approximated at that time - i.e., the records and reports dated in the months surrounding the April 1, 2013 reduction do not note a workload of 7 METs or less, or note cardiac hypertrophy or dilatation.  
See 38 C.F.R. § 4.104, DC 7005.    

Thus, the preponderance of the evidence indicates that the AOJ's reduction in rating was proper, and indicates that restoration of the 60 percent rating for heart disability effective April 1, 2013 is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 
    

ORDER

Reduction of a 60 percent rating for service-connected coronary artery disease, status post stent placement was proper; restoration of a 60 percent rating from April 1, 2013 is denied.


REMAND

A remand is warranted for additional medical inquiry into the increased rating claim for heart disability.

Notwithstanding the propriety of the April 1, 2013 reduction in rating from 60 to 10 percent, the February 2012 increased rating claim remains on appeal.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The most recent VA examination into this claim was conducted in February 2014, over four years ago.  Certain evidence indicates that the disorder may be worsening.  For example, medical evidence dated in August 2014 indicates a workload of 7 METs (i.e., not greater than 7).  See 38 C.F.R. § 4.104, DC 7005.  While this finding appears to be an outlier compared to the evidence dated between 2014 and 2017, the Veteran should nevertheless be provided with a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, a readjudication of the claims would be appropriate inasmuch as a substantial amount of relevant evidence has been included in the claims file since the most recent readjudication of the claims in the May 2016 SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).

The claim regarding entitlement to TDIU must be remanded as well because it is inextricably intertwined with the remanded claim regarding heart disability.  
See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. Include in the record any outstanding VA treatment records, the most recent of which are dated in March 2017.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule a VA cardiology examination to determine the current severity of the Veteran's service-connected heart disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The criteria noted under DC 7005 of 38 C.F.R. § 4.104 must be addressed in full.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the May 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


